Name: Council Regulation (EEC) No 2285/88 of 19 July 1988 fixing an intervention threshold for the 1988/1989 marketing year for lemons in Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production
 Date Published: nan

 27. 7. 88 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2285/88 of 19 July 1988 fixing an intervention thereshold for the 1988/1989 marketing year for lemons in Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/1989 marketing year, an intervention threshold is hereby fixed for lemons in Spain at 1 5 % of average production for consumption as fresh fruit in the last five marketing years for which data are available. 2. The Commission shall adopt the intervention threshold referred to in paragraph 1 in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. Article 2 Where quantities of lemons offered for intervention in Spain in a marketing year exceed the threshold laid down in Article 1 , the institutional prices fixed by Spain pursuant to Article 135 of the Act of Accession shall be reduced for the following marketing year by 1 % for each 4 300 tonnes by which that threshold is exceeded. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article No 16 b (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16 b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), fixes an intervention threshold for lemons for the Community of Ten ; Whereas lemons have been bought-in in Spain since the 1986/1987 marketing year ; whereas an intervention threshold should therefore also be fixed for that product in Spain ; Whereas, for the purposes of fixing that threshold and determining the consequences of exceeding it, the criteria used for the Community of Ten should be followed, \ Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1988 . For the Council The President Y. POTTAKIS O OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . 0 OJ No L 198, 26. 7. 1988 .